Miller, Judge,
concurring.
I agree with the majority’s resolution of the first three issues. However, I disagree with its disposition of the timeliness issue in agreeing with ITC’s waiver of the 30-day requirement of rule 210.50.1 As the majority points out, Bell’s motion 52-250 was filed under 19 CFR 210.51 (termination of investigation).2 The ITC treated it not only as a motion for termination, but, erroneously it seems to me, also as a motion for summary determination. It said that “a summary determination on the issues must be reached in this case before a termination based on licenses, pursuant to rule 210.51, can be granted.” However, there is nothing in this case that compels such a conclusion. Moreover, a motion for termination is not restricted to a situation in which a license or other written agreement is involved. The rule merely provides that when a motion for termination is based upon licensing “a copy of such licensing * * * agreements shall be included with the motion.” Bell’s motion should have been treated solely as a timely motion for termination, thus avoiding any need to consider waiver of the 30-day requirement of rule 210.50.
Because ITC’s analysis of the substance of Bell’s motion 52-250 was correct, and because ITC correctly treated it as a motion for termination, ITC’s error in treating it also as a motion for summary determination was harmless.

 The majority opinion states the issue as “whether Bell’s motion 52-250 was timely filed.'’


 Under rule 210.51, a motion for termination can he made “at any time."